COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00238-CR


Petrie Marquette Robinson              §    From the 158th District Court

                                       §    of Denton County (F-2008-0466-B)

v.                                     §    August 4, 2016

                                       §    Opinion by Justice Walker

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Sue Walker____________________
                                      Justice Sue Walker